Name: 93/684/EC: Commission Decision of 15 December 1993 amending Decision 93/536/EEC concerning Regulation (EEC) No 685/69 in respect of the fixing of aid for the private storage of butter and cream
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  economic policy;  agricultural policy;  prices;  distributive trades
 Date Published: 1993-12-21

 Avis juridique important|31993D068493/684/EC: Commission Decision of 15 December 1993 amending Decision 93/536/EEC concerning Regulation (EEC) No 685/69 in respect of the fixing of aid for the private storage of butter and cream Official Journal L 319 , 21/12/1993 P. 0045 - 0045COMMISSION DECISION of 15 December 1993 amending Decision 93/536/EEC concerning Regulation (EEC) No 685/69 in respect of the fixing of aid for the private storage of butter and cream (93/684/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream (1), as last amended by Regulation (EEC) No 1756/93 (2), and in particular the first paragraph of Article 29 thereof, Whereas Commission Decision 93/536/EEC of 4 October 1993 concerning Regulation (EEC) No 685/69 in respect of the fixing of aid for the private storage of butter and cream (3) fixes the compensation referred to in Article 29 of Regulation (EEC) No 685/69 resulting from the adjustment of the buying-in price on 1 July 1993, and taking account only of the adjustment of the agricultural conversion rates that occurred on that date; whereas that Decision has led to uncertainty as regards the taking into account of adjustments of the agricultural conversion rates which occurred after 1 July 1993, and as regards the determination of private storage aid where the first day of contractual storage is after 30 June 1993; whereas, as a result, that Decision should be amended in order to clarify these points; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 The following Article 1a is hereby added to Commission Decision 93/536/EEC: 'Article 1a 1. As regards the quantities of butter referred to in Article 1, on request from the interested party, the compensation referred to in that Article shall be equal to the difference between 90 % of the buying-in price expressed in national currency applicable on 30 June 1993, on the one hand, and 90 % of that applicable on the last day of contractual storage on the other. 2. As regards the quantities of butter for which the first day of the contractual storage period is after 30 June 1993, where between that date and the last day of the contractual storage period there is an adjustment of the maximum buying-in price expressed in national currency equal to or greater than 2 %, the compensation referred to in Article 29 of Regulation (EEC) No 685/69 shall be equal to the difference between 90 % of the buying-in price expressed in national currency applicable on the first day of the contractual storage period, on the one hand, and 90 % of that applicable on the last day of the contractual storage period on the other.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 90, 15. 4. 1969, p. 12. (2) OJ No L 161, 2. 7. 1993, p. 48. (3) OJ No L 260, 19. 10. 1993, p. 32.